NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                       2007-3310


                                  DEONNE R. NEW,

                                                             Petitioner,

                                           v.


                      DEPARTMENT OF VETERANS AFFAIRS,

                                                             Respondent.


      Deonne R. New, of Philadelphia, Pennsylvania, pro se.

       Scott Slater, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, for respondent. With him on the brief
were Jeffrey S. Bucholtz, Acting Assistant Attorney General, Jeanne E. Davidson,
Director, and Todd M. Hughes, Assistant Director.

Appealed from: Merit Systems Protection Board
                    NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                        2007-3310

                                    DEONNE R. NEW,

                                                                  Petitioner,

                                             v.

                           DEPARTMENT OF VETERANS AFFAIRS,

                                                                  Respondent.

Petition for review of the Merit Systems Protection Board in PH-0353-95-0695-X-1.
                            ___________________________

                             DECIDED: September 25, 2008
                             ___________________________


Before RADER, CLEVENGER, and DYK, Circuit Judges.

PER CURIAM.


      Deonne R. New (“New”) petitions for review of a final decision of the Merit

Systems Protection Board (“Board”). The Board dismissed her petition for enforcement

of the Board’s July 11, 2005, order, New v. Dep’t of Veterans Affairs, 106 M.S.P.R. 217

(M.S.P.B. 2007). We affirm.



                                    BACKGROUND

      New began working as a secretary for the Department of Veterans Affairs (“the

agency”) in 1983 and, after a traumatic back injury, intermittently received Office of

Workers’ Compensation Programs benefits. In February 1988, the agency removed

New for poor overall attendance and subsequently denied her February 15, 1991,

request for restoration.    Several years of administrative proceedings and litigation
followed.    On July 11, 2005, the Board found that New was entitled to priority

consideration for restoration retroactive to February 15, 1991 (the date she requested

restoration to her former position following her full recovery from her compensable

injury). New v. Dep’t of Veterans Affairs, 99 M.S.P.R. 404 (M.S.P.B. 2005). The Board

also ordered the agency to pay New back pay and benefits as appropriate.

       On November 15, 2005, New filed a petition for enforcement with the Board

alleging that she had not received the full back pay and benefits to which she was

entitled,   including   retroactive   promotions   that   she   would   have   earned   and

reimbursement for educational expenses. On June 21, 2006, the Administrative Judge

(“AJ”) issued a decision granting in part and denying in part New’s petition. The AJ

found that the agency had appointed New (retroactive to February 15, 1991) to a newly-

created GS-3 position comparable to her former position, paid her back pay with interest

of $330,940.80, made appropriate deductions for taxes and benefits, and restored her

leave balances. The AJ identified additional steps required for the agency to be in full

compliance with the relief ordered by the Board. However, in three respects the AJ held

that New was not entitled to additional relief: (1) the AJ held that New was not entitled to

certain educational expenses; (2) the AJ held that New was not entitled to promotions

during the period between her 1991 request for restoration and her actual restoration in

2005; and (3) the AJ declined to consider New’s claim that she was not absent without

leave, a predicate for the eventual agency action removing her after her restoration.

       The AJ noted that New accepted the newly-created position and began work on

August 15, 2005, but, according to the agency, worked a total of ten hours before

becoming absent without leave on August 17 and was eventually discharged. New




2007-3310                                  2
challenged that she was absent without leave. The AJ ruled that the matter was beyond

the scope of the enforcement proceeding.

       On July 10 and 14, 2006, the agency submitted evidence that it had implemented

each of the requirements of the AJ’s decision. New then petitioned the Board for review

of the AJ’s decision, raising additional contentions concerning her back pay calculation.

       Finding that the agency had complied with the Board’s July 11, 2005 order by

correcting the deficiencies noted in the AJ’s decision, on June 28, 2007, the Board

dismissed New’s petition for enforcement. New, 106 M.S.P.R. 217 at ¶11. New timely

petitioned for review.



                                     DISCUSSION

       The scope of our review of a Board decision is limited. We must affirm the

Board's decision unless it was “(1) arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law; (2) obtained without procedures required by law,

rule, or regulation having been followed; or (3) unsupported by substantial evidence.” 5

U.S.C. § 7703(c); Lary v. U.S. Postal Serv., 472 F.3d 1363, 1366-67 (Fed. Cir. 2006).

       On review, New asserts that the Board erred by declining to consider her

arguments concerning her removal for her alleged absence without leave from the

agency beginning August 17, 2005. New claims that the Board’s order restored her

leave and that she was not absent without leave because she was using that restored

leave, or, alternatively, leave to which she was entitled under the Family and Medical

Leave Act. We see no error in the Board’s determination that New’s claims with respect

to her right to use leave are beyond the scope of this compliance proceeding.




2007-3310                               3
       In addition, New asserts that in the period between her request for restoration in

1991 and her actual restoration in 2005 she would have been promoted to higher grade

positions.   Under governing law, New was only entitled to automatic career ladder

promotions during the period in question and those that she clearly established that she

would have obtained. We find no basis to disturb the Board’s determination that New

has not established any entitlement to additional promotions under this standard in the

1991-2005 period. See Rickels v. Dep’t of Treasury, 42 M.S.P.R. 596, 602 (M.S.P.B.

1989). We also see no error in the Board’s determination that the agency was not

required to further promote New before 1991.

       New additionally contends that that the Board erred in rejecting her claim for

personal educational expenses incurred while earning a paralegal certificate and two

degrees after 1991. As the Board noted, New cites no law, rule, or regulation under

which such reimbursement could be ordered by the Board. Although New asserts that

she should have been reimbursed for these expenses under the agency’s employee

training and development program, see 5 C.F.R. §§ 410.101 to 410.405, New’s

contention that she would have been selected for that limited program is entirely

speculative.

       Finally, New contends that the full Board erroneously rejected her claim for

additional back pay. We see no error in the Board’s decision. We have considered

New’s additional arguments and conclude that they either were not properly raised

before the Board or are without merit. The decision of the Board is affirmed.



                                        COSTS




2007-3310                               4
     No costs.




2007-3310        5